                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SHEILA THOMPSON,

      Plaintiff,                                     Case No. 17-cv-12731
                                                     Hon. Matthew F. Leitman
v.

BOTSFORD GENERAL
HOSPITAL, et al.,

     Defendants.
_________________________________/

                    ORDER RESOLVING MOTION TO
                   AMEND/CORRECT DOCKET (ECF #31)

      On October 6, 2017, the law firm of Butzel Long filed an Appearance on

behalf of both Defendants in this action: Botsford General Hospital and Fatyma

Harris. (ECF #8.) Butzel Long has now filed a Motion to Amend/Correct the Docket

in which it asks the Court to remove that Appearance from the docket. (ECF #31.)

In the motion, Butzel Long explains that it appeared on Ms. Harris’ behalf in error

and that it represents only Botsford General Hospital. (Id.) Plaintiff has not

responded to the motion.

      Rather than striking Butzel Long’s Appearance form the docket in toto, the

Court will deem the Appearance to have been filed on behalf of Botsford General

Hospital only. The Court directs the Clerk of the Court to take all appropriate actions

to amend the docket to reflect Butzel Long represents only Botsford General


                                          1
Hospital and not Ms. Harris. The docket shall reflect that no attorney has appeared

in this action on behalf of Ms. Harris and that Butzel Long has appeared only on

behalf of Botsford General Hospital.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 9, 2018

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 9, 2018, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
